Citation Nr: 1122579	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-46 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for a back disorder.

2.  Service connection for a back disorder.

3.  Service connection for a left middle finger disorder.

4.  Service connection for a right index finger disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was previously denied in a rating decision that was dated in a September 1974 on the basis that no current residuals of the Veteran's in service treatment for a back disorder existed.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the September 1974 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.

3.  The evidence does not show that it is at least as likely as not that the Veteran currently has any residuals of an in-service injury to his left middle finger.

4.  The evidence does not show that it is at least as likely as not that the Veteran currently has any residuals of an in-service injury to his right index finger.


CONCLUSIONS OF LAW

1. The RO's rating decision in September 1974 denying service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for a back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A left middle finger disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  A right index finger disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  .   

With respect to the Veteran's application to reopen his claim for service connection for a back disorder, In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

The Veteran was sent a VCAA letter with respect to his application to reopen his claim for service connection for a back disorder in July 2008.  That letter explained to the Veteran that his claim for service connection for a back disorder had previously been denied because although he was treated for a back condition in service it was not shown to have caused any residual disability.  The letter informed the Veteran that in order to reopen his claim, new and material evidence that related to the reason for the prior denial of his claim had to be submitted.

In addition to explaining the new and material evidence standard applicable to the Veteran's claim for service connection for a back disorder, the July 2008 letter explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim and additionally explained what the evidence needed to show in order to establish service connection for a claimed disability. It further explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.

The Veteran was sent another VCAA letter in October 2008 with respect to his claims for service connection for left middle finger and right index finger disorders.  The October 2008 letter also explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim, the criteria for service connection for claimed disabilities, and the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.
In addition to its duties to provide the above described notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and VA treatment records. 

The Veteran was not afforded a VA examination with respect to his claims for service connection for left middle finger and a right index finger disorders.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that the Veteran currently has a left middle finger disorder or a right index finger disorder that may be associated with his military service or with a service connected disability.  The need for a VA examination for the Veteran's back disorder is addressed in the remand section of this decision.

The Board finds that VA satisfied the requirements of the VCAA with respect to the claims that are decided herein for the reasons which are set forth above.

New and Material Evidence

In a September 1974 letter, the RO denied service connection for the Veteran's back disorder  because no residuals of the in-service treatment for a back disorder were shown insofar as no back disorder was shown on the Veteran's separation examination.  The evidence considered at that time included the Veteran's service treatment records.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the September 1974 rating decision consists of VA treatment records.  The treatment records show that the Veteran currently has intervertebral disk displacement and that he gave a history of an L-5 diskectomy in 1972.  This evidence of a current back disability is new because it was not of records at the time of the prior decision.  It is material because, taken together with the numerous records of in-service back treatment, it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder. 

 Service connection

The Veteran contends that he has residuals of injuries to his left middle finger and right index finger that occurred in service.  On his VA Form 9 dated in November 2009 the Veteran's representative contended that the Veteran had "scars and disability" of these two fingers. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records show that the Veteran was treated once in March 1960 for a wound to his left middle finger's extensor aspect.  It was treated with a dressing and a splint. The Veteran was also placed on light duty for one week.  No further treatment for this injury was shown.

The Veteran was also treated in October 1960 for a small abrasion to his right forefinger and left middle finger.  The Veteran was treated with bacitracin and a band-aid. He was placed on light duty for the rest of the day.  No further treatment of this injury is shown.

The Veteran's separation examination dated in August 1961 indicated that the Veteran's upper extremities were normal.  No abnormalities of the left middle finger or the right index finger were shown.

The Veteran's VA treatment records do not show any diagnosis of, or treatment for, a left middle finger or a right index finger disorder.

 The Veteran did not identify any symptoms of a left middle finger disorder or a right index finger disorder in connection with his claim other than his representative's contention on the November 2009 VA Form 9 that the Veteran has "scars and disability" of these fingers. However, the Veteran's separation exam noted that the Veteran's skin was then normal and no scars were noted at that time.  There is no indication from the record and no contention from the Veteran that this examination was improperly performed or incomplete.  Therefore, to the extent that the Veteran currently has scars on his fingers, this must have occurred from an event that took place after the Veteran's separation examination and cannot be attributed to the minor in-service injuries which the evidence shows resolved without residuals.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to these issues because the preponderance of the evidence is against the Veteran's claims with respect to them. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a left middle finger and a right index finger disorder is denied.

      
ORDER

1.  New and material evidence having been received, the claim for service connection for a back disorder is reopened.

2.  Service connection for a left middle finger disorder is denied.

3.  Service connection for a right middle finger disorder is denied. 


REMAND

The Veteran's claim for service connection for a back disorder having been reopened, the Board finds that additional development, including a VA examination, is necessary in order to determine whether the Veteran currently has a back disorder that is related to his in-service back complaints. Relevant treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his back since service, including the 1972 spinal surgery.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder.  The examiner should review the claims file in conjunction with the examination and state that this was done in the report of examination. If a back disorder is diagnosed, the examiner should explain the relationship, if any, between the Veteran's current back disorder and his in-service complaints of back pain.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current back disorder onset during, or was caused or aggravated by, the Veteran's military service.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to answer the questions posed without resort to undue speculation, then he or she should explain why this is the case in his or her report. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


